                                      1   RICHARD P. SYBERT (SBN: 080731)
                                          rsybert@grsm.com
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          5901 Priestly Drive, Suite 308
                                      3   Carlsbad, CA 92008
                                          Telephone: (619) 230-7768
                                      4   Facsimile: (760) 841-2375
                                      5   Hannah E. Brown (SBN: 311158)
                                          hbrown@grsm.com
                                      6   GORDON REES SCULLY MANSUKHANI, LLP
                                          101 W. Broadway, Suite 2000
                                      7   San Diego, CA 92101
                                          Telephone: (619) 696-6700
                                      8   Facsimile: (619) 696-7124
                                      9   Attorneys for Plaintiff
                                          SOLTURA, LLC dba BUCANERO USA
                                     10
                                     11                    UNITED STATES DISTRICT COURT
Gordon Rees Scully Mansukhani, LLP




                                     12                  SOUTHERN DISTRICT OF CALIFORNIA
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13
                                     14   SOLTURA, LLC dba BUCANERO USA,           CASE NO. 3:21-cv-00284-H-
                                                                                   KSC
                                     15                         Plaintiff,
                                                                                   NOTICE OF VOLUNTARY
                                     16        vs.                                 DISMISSAL OF ENTIRE
                                                                                   ACTION
                                     17   QVIVO BRANDS, INC.,
                                     18                         Defendant.         District Judge:
                                                                                   Hon. Marilyn L. Huff
                                     19                                            Courtroom: 15A
                                     20                                            Magistrate Judge:
                                                                                   Hon. Karen S. Crawford
                                     21                                            Courtroom: Suite 1010
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                             -1-
                                          NOTICE OF VOLUNTARY DISMISSAL               Case No. 3:21-cv-00284-H-KSC
                                      1         Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff Soltura, LLC
                                      2   dba Bucanero USA hereby voluntarily dismisses this action in its entirety with
                                      3   prejudice.
                                      4   Dated: May 19, 2021                       GORDON REES SCULLY
                                                                                    MANSUKHANI, LLP
                                      5
                                      6                                             By: /s/ Richard P. Sybert
                                      7                                                 Richard P. Sybert
                                                                                        Hannah E. Brown
                                      8                                                 Attorneys for Plaintiff
                                      9                                                 SOLTURA, LLC dba
                                                                                        BUCANERO USA
                                     10
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                  -2-
                                          NOTICE OF VOLUNTARY DISMISSAL                      Case No. 3:21-cv-00284-H-KSC
                                        1                            CERTIFICATE OF SERVICE
                                        2         I am a resident of the State of California, over the age of eighteen years, and
                                        3   not a party to the within action. My business address is: Gordon Rees Scully
                                        4   Mansukhani 101 W. Broadway, Suite 2000, San Diego, CA 92101, my electronic
                                        5   mail address is dcoletti@grsm.com. On May 19, 2021, I served the foregoing
                                        6   document entitled NOTICE OF VOLUNTARY DISMISSAL as follows:
                                        7     BY U.S. MAIL by placing the document(s) listed above in a sealed
                                                envelope with postage thereon fully prepaid, in United States mail in the
                                        8       State of California addressed as set forth below pursuant to FRCP 5(b)(C).
                                        9     BY PERSONAL SERVICE BY CAUSE. I caused to be personally
                                                delivered the document(s) listed above to the person(s) set forth below
                                       10       pursuant to FRCP 5(b)(2)(B).
                                       11     BY ELECTRONIC MAIL by transmitting via electronic mail the
                                                document(s) listed above to the address(es) listed below on this date
  Gordon Rees Scully Mansukhani, LLP




                                                pursuant to FRCP 5(b)(2)(E).
                                       12
     101 W. Broadway, Suite 2000




                                              BY OVERNIGHT DELIVERY: by placing a true copy thereof enclosed in
         San Diego, CA 92101




                                       13       a sealed envelope, at a station designated for collection and processing of
                                                envelopes and packages for overnight delivery by Federal Express as part
                                       14       of the ordinary business practices of Gordon & Rees LLP, addressed as set
                                                forth below.
                                       15     BY ELECTRONIC SERVICE THROUGH THE CM/ECF SYSTEM
                                                which automatically generates a Notice of Electronic Filing at the time said
                                       16       document is filed to all CM/ECF Users who have appeared in this case.
                                                Service with this NEF constitutes service pursuant to FRCP 5(b)(E).
                                       17
                                       18   William R. Treuba, Jr.
                                            Treuba & Suarez, PLLC
                                       19   wtrueba@lex188.com
                                       20
                                       21         I declare under penalty of perjury under the laws of the United States of
                                       22   America that the foregoing is true and correct.
                                       23         Executed on May 19, 2021 at San Diego, California.
                                       24
                                       25                                                  Diana Coletti
                                       26
                                       27
                                       28
1230413/58443707v.1


                                                                                     -3-
                                            CERTIFICATE OF SERVICE                               Case No. 3:21-cv-00284-H-KSC
